Case 5:20-cv-02496-DMG-SHK Document 9 Filed 01/19/21 Page 1 of 2 Page ID #:75




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.    ED CV 20-2496-DMG (SHKx)                                 Date     January 19, 2021

 Title Chase Daniel Daugherty v. James R. Hefflin                                    Page     1 of 2

 Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

              KANE TIEN                                               NOT REPORTED
              Deputy Clerk                                             Court Reporter

    Attorneys Present for Plaintiff(s)                        Attorneys Present for Defendant(s)
             None Present                                               None Present

 Proceedings: IN CHAMBERS—ORDER TO SHOW CAUSE WHY THIS CASE
              SHOULD NOT BE REMANDED TO RIVERSIDE COUNTY SUPERIOR
              COURT

         On October 5, 2020, Plaintiff Chase Daniel Daugherty filed a Request for Civil
 Harassment Restraining Order in Riverside County Superior Court against Defendant James
 Hefflin. [Doc. # 1-1.] On January 11, 2021, Hefflin removed the action to this Court, asserting
 federal question jurisdiction under 28 U.S.C. § 1331. Not. of Removal [Doc. # 1].

         Federal question jurisdiction exists over all civil actions arising under the Constitution,
 laws, or treaties of the United States. 28 U.S.C. § 1331. Furthermore, pursuant to 28 U.S.C.
 § 1441(a), an action may be removed from a state court to a federal district court if the latter
 would have had “original jurisdiction” over the action had it been filed in that court. “The
 burden of establishing federal subject matter jurisdiction falls on the party invoking removal.”
 Marin v. Gen. Hosp. v. Modesto & Empire Traction Co., 581 F.3d 941, 944 (9th Cir. 2009).
 “[A] defendant cannot establish removal jurisdiction by mere speculation and conjecture, with
 unreasonable assumptions.” See Ibarra v. Manheim Invs., Inc., 775 F.3d 1193, 1197 (9th Cir.
 2015). Moreover, the Ninth Circuit “strictly construe[s] the removal statute against removal
 jurisdiction.” See Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). “Federal jurisdiction
 [under that statute] must be rejected if there is any doubt as to the right of removal in the first
 instance.” See id. (emphasis added).

         Hefflin argues that Plaintiff’s Request for a Civil Harassment Restraining Order arises
 under federal law, namely the Fair Housing Act, 42 U.S.C. § 3601 et seq., because it asserts that
 he discriminated against Plaintiff on the basis of his disability. Not. of Removal at ¶ 5. But
 Plaintiff’s Request does not assert any claims under federal law, and any claims could arise
 solely under California’s Fair Employment and Housing Act (“FEHA”), which prohibits
 discrimination on the basis of disability. See Cal. Gov’t Code § 12955.



 CV-90                             CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
Case 5:20-cv-02496-DMG-SHK Document 9 Filed 01/19/21 Page 2 of 2 Page ID #:76




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.    ED CV 20-2496-DMG (SHKx)                                Date     January 19, 2021

 Title Chase Daniel Daugherty v. James R. Hefflin                                   Page     2 of 2

          In addition, removal appears to be untimely. Under 28 U.S.C. section 1446(b), a case
 may be removed to federal court within 30 days of the pleading from which subject matter
 jurisdiction may be first ascertained. More than 30 days elapsed between the date Hefflin asserts
 he received the Request for a Civil Harassment Restraining Order, October 29, 2020, and the
 date Hefflin lodged his Notice of Removal, December 1, 2021, and the date Hefflin submitted his
 filing fee, January 11, 2021.

         Accordingly, because it appears that federal question jurisdiction does not exist and
 removal is untimely, Hefflin is hereby ORDERED TO SHOW CAUSE why this action should
 not be remanded to Riverside County Superior Court. Hefflin shall file a response by no later
 than January 26, 2021. Failure to timely file a satisfactory response by this deadline will
 result in the remand of this action to state court.

 IT IS SO ORDERED.




 CV-90                             CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
